Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PGPUB 20160314604) in view of Elvezio et al. (U.S. PGPUB 20160328887).
With respect to claim 1, Oh et al. disclose a method of providing a guide for combining pattern pieces, comprising:
receiving, a selection of a first point in a first pattern piece (paragraph 66, As in FIG. 3, a user may select the starting point 302 on the first selected segment); and
receiving, a selection of a second point in a second pattern piece to be combined with the first pattern piece (paragraph 67, if the cursor 301 selects any one point on the second segment on the pattern, the selected point may be the starting point of the second selected segment). However, Oh et al. do not expressly disclose: in response to receiving the selection of the second point, generating a virtual pattern piece that is an undeformed version of the first pattern piece; displaying the virtual pattern piece rotated, translationally moved or both rotated and translationally moved to have a third point in the virtual pattern piece matched to the second point in the second pattern piece so that an outer line of the virtual pattern piece and an outer line of the second pattern piece meet at the third point and the second point, wherein the third point of the virtual pattern is located at a position corresponding to the first point in the first pattern piece; and providing a guide for combining the first pattern piece and the second pattern piece by moving the virtual pattern piece such that an outer line of the second pattern piece meets an outer line of the virtual pattern piece.
Elvezio et al., who also deal with modifying and adjusting objects, discloses a method for, in response to receiving the selection of a second point generating a virtual pattern piece that is an undeformed version of the first pattern piece (paragraph 26, using a pointing device the SME can point to and select the virtual proxy, thereby creating a replica of the virtual proxy that is also viewable by the SME in the SME's virtual environment, virtual replica is an undeformed version, or replica, of virtual proxy shown in Figs. 1-4);
displaying the virtual pattern piece rotated, translationally moved or both rotated and translationally moved to have a third point in the virtual pattern piece matched to the second point in the second pattern piece so that an outer line of the virtual pattern piece and an outer line of the second pattern piece meet at the third point and the second point (paragraph 32, In order to connect the top and bottom of the aircraft engine combustion chamber, three pairs of contact points are identified. With respect to the top of the aircraft engine combustion chamber, the contact points are visible on the virtual proxy, but they are disposed in such a way that it is difficult for the SME to precisely identify all contact points. Therefore, as shown in the figure, the SME uses the pointing device to rotate virtual replica 200a in a counterclockwise direction and pitch virtual replica 200a slightly forward in order better expose a specific contact point, paragraph 39, in FIGS. 4a and 4b, the SME has specified that, from the position where virtual replica 210a is moved sufficiently close to virtual proxy 200, virtual replica 210a is snapped into position) wherein the third point of the virtual pattern is located at a position corresponding to the first point in the first pattern piece (paragraph 30, The physical objects of interest in this example are the top and bottom of an aircraft engine combustion chamber, which are joined at specific contact points. As shown in the figure, a SME specifies three pairs of contact points that enables the SME to convey the 6-DOF pose of the top of the chamber (object A) relative to the bottom of the chamber (object B), paragraph 33, using the pointing device, the SME creates a contact point 201a on virtual replica 200a. Next, the SME creates a corresponding contact point 211a on virtual replica 210a, paragraph 34, The contact point on virtual proxy 200 corresponding to contact point 201a is signified in the figure as point 201 on virtual proxy 200); and
providing a guide for combining the first pattern piece and the second pattern piece by moving the virtual pattern piece such that an outer line of the second pattern piece meets an outer line of the virtual pattern piece (paragraph 29, One technique by which a physically co-located SME can guide a user through an assembly task is by pointing to locations on the physical objects in the common environment and instructing the user on how to align them, paragraph 39, in FIGS. 4a and 4b, the SME has specified that, from the position where virtual replica 210a is moved sufficiently close to virtual proxy 200, virtual replica 210a is snapped into position and restricted to movement only in 1-DOF, the outer circumference of each part comprises an outer line).
Oh et al. and Elvezio et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method, in response to receiving the selection of the second point, generating a virtual pattern piece that is an undeformed version of the first pattern piece; displaying the virtual pattern piece rotated, translationally moved or both rotated and translationally moved to have a third point in the virtual pattern piece matched to the second point in the second pattern piece so that an outer line of the virtual pattern piece and an outer line of the second pattern piece meet at the third point and the second point, wherein the third point of the virtual pattern is located at a position corresponding to the first point in the first pattern piece; and providing a guide for combining the first pattern piece and the second pattern piece by moving the virtual pattern piece such that an outer line of the second pattern piece meets an outer line of the virtual pattern piece, as taught by Elvezio et al., to the Oh et al. system, because this would create and manipulate virtual replicas of physical objects in the local environment, to refer to parts of those physical objects, and to indicate actions to be performed on them. Such techniques can be useful, for example, for providing guidance on how to manipulate parts of physical objects that are occluded or difficult to access (paragraph 21 of Elvezio et al.). 
	With respect to claim 2, Oh et al. as modified by Elvezio et al. disclose the method of claim 1, wherein the virtual pattern piece has an outer shape corresponding to the first pattern piece (Elvezio et al.: Figs. 1-4, virtual replica has an outer shape corresponding to virtual proxy).
With respect to claim 6, Oh et al. as modified by Elvezio et al. disclose the method of claim 1, wherein the providing of the guide comprises: moving the virtual pattern piece such that a tangent line of a point corresponding to a predetermined length on the outer line of the second pattern piece meets a tangent line of a point corresponding to a predetermined length on the outer line of the virtual pattern piece (Oh et al.: paragraph 69, As illustrated in FIG. 7, the length of the first selected segment is the same as the length of the second selected segment. That is, in FIG. 7, the difference value 314 between the length of the first selected segment and the length of a line is displayed 0, wherein the line is acquired by connecting the starting point, input along the second segment, to the point that is on the second segment and that is the closest in distance to the current cursor position).
	With respect to claim 11, Oh et al. as modified by Elvezio et al. disclose the method of claim 1, wherein each of the first pattern piece and the second pattern piece is modeled with a polygon mesh including a plurality of polygons (Oh et al.: paragraph 47, The inside of the 2D patterns of which appearance is determined by the outlines may consist of meshes e.g., triangles or rectangles). 
	With respect to claim 12, Oh et al. as modified by Elvezio et al. disclose the method of claim 1, further comprising: forming three-dimensional (3D) clothing by sewing the first pattern piece and the second pattern piece according to the guide (Oh et al.: paragraph 48, The second selected segment is sewn to the first selected segment, which will be specifically described later); and simulating at least one of the 3D clothing or a 3D avatar over which the 3D clothing is draped (Oh et al.: paragraph 50, If the selected segment to be sewn is input onto the 2D patterns, the digital clothing is created i.e., is draped onto the 3D object as the 2D patterns are combined).
	With respect to claim 13, Oh et al. as modified by Elvezio et al. disclose a non-transitory computer-readable storage medium storing instructions thereon (Oh et al.: paragraph 64, Non-volatile media may store computer programs to which a method of creating digital clothing is applied), the instructions, when executed by a processor (Oh et al.: paragraph 40, The proposed method of creating digital clothing and the apparatus thereof, and storage media, on which a computer program to execute the method thereof is stored, may be applied to the field of 3D simulation technology), cause the processor to execute the method of claim 1; see rationale for rejection of claim 1. 
	With respect to claim 14, Oh et al. as modified by Elvezio et al. disclose an apparatus for providing a guide for combining pattern pieces (Oh et al.: paragraph 76, FIG. 13 is a diagram illustrating an apparatus for creating digital clothing according to an exemplary embodiment), comprising: a user interface (UI) (Oh et al.: paragraph 77, an apparatus for creating digital clothing includes a user interface 100) configured to execute the method of claim 1; see rationale for rejection of claim 1.
With respect to claim 20, Oh et al. as modified by Elvezio et al. disclose the method of claim 1, wherein providing the guide comprises: providing the guide for combining based on the at least one point of the second pattern piece and the virtual pattern piece that is obtained by rotating, translationally moving or both rotating and translationally moving the virtual pattern piece such that the outer line of the second pattern piece and the outer line of the virtual pattern piece meet each other (Elvezio et al.: paragraph 39, in FIGS. 4a and 4b, the SME has specified that, from the position where virtual replica 210a is moved sufficiently close to virtual proxy 200, virtual replica 210a is snapped into position and restricted to movement only in 1-DOF, the outer circumference of each part comprises an outer line, the outer lines meet each other as the parts are snapped together).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PGPUB 20160314604) in view of Elvezio et al. (U.S. PGPUB 20160328887), and further in view of Horowitz (U.S. PGPUB 20170242492).
	With respect to claim 3, Oh et al. as modified by Elvezio et al. disclose the method of claim 1. However, Oh et al. as modified by Elvezio et al. do not expressly disclose the displaying of the virtual pattern piece comprises: calculating a second normal vector of a tangent line corresponding to the second point; calculating a third normal vector of a tangent line corresponding to the third point; and arranging the virtual pattern piece such that the second normal vector and the third normal vector are a straight line.
	Horowitz, who also deals with arranging objects, discloses the arranging of the virtual pattern piece comprises: calculating a second normal vector of a tangent line corresponding to the second point; calculating a third normal vector of a tangent line corresponding to the third point; and arranging the virtual pattern piece such that the second normal vector and the third normal vector are a straight line (paragraph 187, A tangent 656 to the body portion surface at the point P can be determined from point P and neighboring points. A normal vector 658 to the body portion surface 650 at the point P is determined from the ray and the tangent by cross product or other analogous technique. In block 68, a model portion (e.g., capsule 687) can be aligned to body portion surface 650 at the point based upon the normal vector 658 and a normal vector 689 of the model portion 687).
	Oh et al., Elvezio al., and Horowitz are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the arranging of the virtual pattern piece comprises: calculating a second normal vector of a tangent line corresponding to the second point; calculating a third normal vector of a tangent line corresponding to the third point; and arranging the virtual pattern piece such that the second normal vector and the third normal vector are a straight line, as taught by Horowitz et al., to the Oh et al. as modified by Elvezio et al. system, because this would use geometric properties to closely align objects.
	With respect to claim 15, Oh et al. as modified by Elvezio et al. and Horowitz et al. disclose the apparatus of claim 14, wherein the processor is configured to execute the method of claim 3; see rationale for rejection of claim 3.
Allowable Subject Matter
Claims 4-5, 7-10, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests calculating additional normal vectors of nearby points adjacent to the third point, the third normal vector based on a statistical value of the normal vectors, i.e., 
in response to the third point corresponding to a curve or a corner point, calculating normal vectors of tangent lines respectively corresponding to nearby points adjacent to the third point; and calculating the third normal vector based on a statistical value of the normal vectors. 
	Although Nelson discloses combination points in a virtual pattern piece, the moving of the virtual pattern piece does not meet the outer line of the second pattern piece. Thus, none of the cited art teaches or suggests:
storing, in the virtual pattern piece, at least one combination point of the second pattern piece and the virtual pattern piece that is obtained by moving the virtual pattern piece such that the outer line of the second pattern piece and the outer line of the virtual pattern piece meet each other; and providing the guide for the combining based on the at least one combination point stored in the virtual pattern piece. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20210342493 to Wilcox for a method of obtaining 2D clothing patterns
U.S. PGPUB 20140229143 to Cohen-Or et al. for a method of replicating and rotating parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/16/22